 Case 13-30831         Doc 180      Filed 03/05/19 Entered 03/05/19 12:49:43             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30831
         Naema S Nunnery

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2013.

         2) The plan was confirmed on 03/13/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/01/2014, 02/12/2015, 07/30/2015, 07/01/2016, 04/26/2018, 11/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/27/2018.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $33,153.46.

         10) Amount of unsecured claims discharged without payment: $235,128.11.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30831       Doc 180        Filed 03/05/19 Entered 03/05/19 12:49:43                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $200,604.49
       Less amount refunded to debtor                            $99.49

NET RECEIPTS:                                                                                  $200,505.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $8,395.18
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $8,395.18

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid          Paid
ALTAIR OH XIII LLC               Unsecured         442.00        434.69           434.69          10.28         0.00
BROTHER LOAN & FINANCE           Unsecured         900.00        911.12           911.12          21.55         0.00
CAPITAL ONE BANK USA             Unsecured         565.00        536.73           536.73          12.69         0.00
Citi Cards/Citibank              Unsecured      4,800.00            NA               NA            0.00         0.00
CREDIT UNION 1                   Unsecured     39,040.00           0.00       40,232.91         951.48          0.00
CREDIT UNION 1                   Secured       39,040.00     40,232.91              0.00           0.00         0.00
ECMC                             Unsecured     20,419.00     20,345.88        20,345.88         481.17          0.00
Everest Cash Advance             Unsecured         650.00           NA               NA            0.00         0.00
GALWAY FINANCIAL SERVICES LLC    Unsecured            NA         265.00           265.00           6.27         0.00
Hillcrest Davison & Associates   Unsecured      2,690.00            NA               NA            0.00         0.00
INTERNAL REVENUE SERVICE         Priority       5,057.16            NA               NA            0.00         0.00
INTERNAL REVENUE SERVICE         Priority      16,171.82            NA               NA            0.00         0.00
INTERNAL REVENUE SERVICE         Priority       8,242.84     24,414.66        24,414.66      24,414.66          0.00
INTERNAL REVENUE SERVICE         Priority       1,888.17            NA               NA            0.00         0.00
INTERNAL REVENUE SERVICE         Unsecured         962.81      7,908.14         7,908.14        187.02          0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      5,627.00            NA            565.42          13.37         0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        9,000.00     15,192.42        14,627.00      14,627.00     1,492.30
MOMA FUNDING LLC                 Unsecured      5,825.00       5,972.96             0.00           0.00         0.00
ONE CLICK CASH                   Unsecured         510.00           NA               NA            0.00         0.00
ONEMAIN FINANCIAL                Unsecured         466.00           NA               NA            0.00         0.00
PRA RECEIVABLES MGMT             Unsecured            NA         491.39           491.39          11.62         0.00
QUEEN CITY ARBIRTRATION          Unsecured         650.00           NA               NA            0.00         0.00
SALLIE MAE                       Unsecured            NA       1,396.36         1,396.36           0.00         0.00
TD BANK USA                      Unsecured         475.00        489.02           489.02          11.56         0.00
TOYOTA MOTOR CREDIT              Secured        9,006.90       9,006.90         9,006.90      9,006.90          0.00
Universal Card/Citibank          Unsecured         930.00           NA               NA            0.00         0.00
US DEPT OF ED SALLIE MAE         Unsecured     96,512.00     98,681.15        98,681.15       2,333.73          0.00
WELLS FARGO                      Secured       92,341.00    182,226.68       125,350.00     125,350.00    11,816.58
WELLS FARGO                      Unsecured     90,574.03           0.00       57,576.68       1,361.64          0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30831         Doc 180      Filed 03/05/19 Entered 03/05/19 12:49:43                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $125,350.00       $125,350.00         $11,816.58
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                           $23,633.90        $23,633.90          $1,492.30
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $148,983.90       $148,983.90         $13,308.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00               $0.00
        Domestic Support Ongoing                              $0.00             $0.00               $0.00
        All Other Priority                               $24,414.66        $24,414.66               $0.00
 TOTAL PRIORITY:                                         $24,414.66        $24,414.66               $0.00

 GENERAL UNSECURED PAYMENTS:                            $229,834.49          $5,402.38              $0.00


Disbursements:

         Expenses of Administration                            $8,395.18
         Disbursements to Creditors                          $192,109.82

TOTAL DISBURSEMENTS :                                                                     $200,505.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
